Hoffman, J.
I have examined the following cases : Williams v. Bosanquet (1 Brod. & B., 72); Astor v. Miller (2 Paige, 68); Astor v. L’Amoreanx (4 Sandf., 524); Graves v. Partee (11 Barb., 592); Burnett v. Lynch (5 Barnw. & C., 589); Van Rensselaer v. Bonesteel (24 Barb., 365); Dolph v. White (2 Kern., 296).
I think this proposition is undoubted law, that a covenant to pay rent runs with the land, and binds the assignee of the lease; and that when a covenant to pay rent becomes broken, after an acceptance of an assignment and during actual possession, the assignee is liable precisely as the lessee would have been.
Whatever, then, may be the case as to a liability for covenants broken before possession, or after possession is relinquished, the rule above stated clearly decides the present question. The defendant was in the occupation under his assignment when the quarter’s rent fell due and the breach of the covenant occurred.
Judgment for the plaintiff, on the demurrer, with costs.